Citation Nr: 1034700	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan

				
THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as a result of in-service 
exposure to agent orange or as secondary to service-connected 
diabetes mellitus, type II, or nonservice-connected hemorrhagic 
stroke. 

2.  Entitlement to service connection for skin lesions (claimed 
as chloracne), to include as a result of in-service exposure to 
agent orange.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/emphysema (claimed as decreased lung 
function), to include as a result of in-service exposure to agent 
orange.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 RO decision, which denied claims 
for service connection for peripheral neuropathy, skins lesions 
(claimed as chloracne), and COPD/emphysema (claimed as decreased 
lung function).

The Board notes that, in a December 2009 statement, it was 
indicated that the Veteran wished to file a claim for entitlement 
to permanent and total disability.  It was also indicated in this 
statement that he wished to buy a home under his VA benefits.  It 
does not appear from the records that these claims were ever 
addressed by the RO.  Therefore, the issues of entitlement 
to a total and permanent disability rating and entitlement 
to VA benefits for purposes of purchasing a home have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the lower extremities, skin lesions, and 
COPD/emphysema.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to the adjudication of these claims.  

The Veteran asserts that he has peripheral neuropathy of the 
lower extremities, a skin condition, and a lung condition as a 
result of in-service exposure to agent orange or herbicides.  
Alternatively, the Veteran has asserted that he has peripheral 
neuropathy of the lower extremities as secondary to his service-
connected diabetes mellitus, type II, or his nonservice-connected 
hemorrhagic stroke. 

The Board notes that the Veteran's DD-214 Form reflects that he 
served in the Republic of Vietnam from May 1969 to April 1970.  
As such, in-service exposure to herbicides or agent orange is 
presumed.   

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  In this regard, it is noted that a "Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009).
Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

As an initial matter, the Board notes that the Veteran submitted 
an Authorization and Consent to Release Information Form in June 
2007, in which he indicated that he had been seeking treatment 
for peripheral neuropathy, chloracne, and a lung condition from 
Grand Rapids Home for Veterans since 1995.  In July 2007, a 
letter was sent to this facility requesting that a summary of the 
Veteran's hospitalization concerning treatment for peripheral 
neuropathy, a skin condition (chloracne), and a lung condition be 
submitted to VA.  A starting date and an ending date for this 
treatment or hospitalization was not specified on this request.  
A response from this facility was received in August 2007.  This 
response consisted of records for treatment conducted only on 
September 3, 2002.

Since this response was received, however, the Veteran has 
submitted copies of treatment records from this facility from 
2002 through 2009.  VA has an obligation under the Veterans 
Claims Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from VA medical 
care providers.  38 C.F.R. § 3.159 (2009).  While the Veteran has 
submitted some records from Grand Rapids Home for Veterans, it is 
unclear whether all available records from this facility have 
been associated with the claims file.  Therefore, as the initial 
request for these records clearly did not produce all available 
records, and the Veteran has specifically indicated that he has 
received treatment relating to the claims on appeal from this 
facility since 1995, an attempt must be made to locate any VA 
treatment records relating to the Veteran's claims for service 
connection for peripheral neuropathy, a skin condition, and a 
lung condition that have not yet been associated with the claims 
file.

Additionally, under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The Veteran was afforded VCAA notice in April 2007.  This letter 
did not, however, afford the Veteran appropriate notification of 
the requirements regarding secondary service connection.  
Therefore, upon remand, the Veteran should be given proper notice 
of the requirements for establishing secondary service 
connection, according to 38 C.F.R. § 3.310.  

With regard to the Veteran's claim for service connection for 
peripheral neuropathy of the lower extremities, the Board notes 
that the Veteran underwent a VA examination for diabetes 
mellitus, type II in October 2008.  It was noted at this 
examination that the Veteran complained of right-sided weakness 
from a previous stroke.  The Veteran had no complaints of pain in 
his right or left leg.  The Veteran also had no complaints of 
numbness in his left lower extremity.  Upon examination, 
neurologically, it was noted that the Veteran does have a right-
sided weakness in his face with some impaired speech.  Deep 
tendon reflexes were diminished on the right lower extremities.  
The Babinski's were absent on the right lower extremity.  Left 
lower extremity was normal.  Examination of his feet showed 
decreased sensation to touch and monofilament testing in the 
right lower extremity.  The left lower extremity had normal 
sensation and movement.  There was no evidence of neuropathy in 
the left lower extremity.     

A review of the available VA treatment records reveals that the 
Veteran has been noted as having a history of a cerebrovascular 
accident with right spastic hemiparesis.  

The Board notes that it appears from the medical evidence of 
record that the Veteran's right-sided weakness or neurologic 
abnormality has been linked to his previous stroke.  Regardless, 
as it appears that the Veteran has some sort of neurologic 
abnormality of at least one lower extremity, he is currently 
service connected for diabetes mellitus, type II, and he has 
argued that he has peripheral neuropathy due to his service-
connected diabetes mellitus, type II, the Board finds that the 
Veteran should be afforded a VA examination for the proper 
assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the Veteran should be scheduled for a VA 
examination to determine whether he has a current diagnosis of 
peripheral neuropathy of either lower extremity that was caused 
or aggravated by his service-connected diabetes mellitus, type 
II, or his nonservice-connected cerebrovascular accident.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).

With regard to the Veteran's claim for skin lesions, a review of 
the Veteran's available VA treatment records reflects that the 
Veteran has been diagnosed with acne rosacea and dermoid cysts.  
See VA treatment record, September 2002.  While the claims file 
does not reveal that the Veteran has been diagnosed with 
chloracne, the medical evidence of record does reveal that the 
Veteran has been diagnosed with some sort of acneform disease.  
As such, the Board finds that the Veteran should be afforded a VA 
examination in order to determine whether he has a current 
diagnosis of chloracne or another acneform disease consistent 
with chloracne.  Colvin. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist regarding how to substantiate a 
secondary service connection claim under 
38 C.F.R. § 3.310. 

2.	Associate with the claims file any and all 
available VA treatment records relating to 
the Veteran's claims for service connection 
for peripheral neuropathy of the lower 
extremities, a skin condition, and a lung 
condition that have not yet been associated 
with the claims file.  Specifically, any 
relevant records from 1995 to the present 
from Grand Rapids Home for Veterans that 
have not yet been associated with the claims 
file should be obtained.  

3.	After associating any relevant treatment 
records with the claims file, schedule the 
Veteran for an appropriate VA examination 
for his claimed peripheral neuropathy of 
the lower extremities.  All appropriate 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms and onset relating to his 
claimed peripheral neuropathy.  After 
reviewing the file, examining the Veteran, 
and noting his reported history of 
symptoms, the examiner should render an 
opinion as to whether the Veteran 
currently has peripheral neuropathy of 
either lower extremity.  If so, opinions 
should be provided as to whether it is at 
least as likely as not that the Veteran's 
peripheral neuropathy was caused or 
aggravated by his service-connected  
diabetes mellitus, type II or his 
nonservice-connected stroke or 
cerebrovascular accident.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

4.	After associating any relevant treatment 
records with the claims file, schedule the 
Veteran for an appropriate VA examination 
for his skin condition claim.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
and onset relating to his claimed skin 
conditions.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should render an opinion as to whether the 
Veteran has a current diagnosis of 
chloracne or another acneform disease 
consistent with chloracne. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

5.	After completing any further development 
deemed necessary, readjudicate the claims.  
In particular, review all the evidence that 
was submitted since the December 2009 
supplemental statement of the case (SSOC).  
If the benefits sought on appeal remain 
denied, he should be provided a SSOC, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



